UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22045 Wisconsin Capital Funds, Inc. (Exact name of registrant as specified in charter) 1221 John Q. Hammons Drive Madison, Wisconsin 53717 (Address of principal executive offices) (Zip code) Thomas G. Plumb 1221 John Q. Hammons Drive Madison, Wisconsin 53717 (Name and address of agent for service) (608) 824-8800 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2014 Item 1. Reports to Stockholders. Plumb Balanced Fund Plumb Equity Fund ANNUAL REPORT March 31, 2014 www.plumbfunds.com PLUMB FUNDS March 31, 2014 Dear Fellow Shareholders: We are pleased to present you the seventh Annual Report of the Plumb Funds. The Funds commenced operations May 24, 2007, in a very challenging investment environment. The fiscal year ended March 31, 2014, continued the fourth year of recovery for US stock markets, and both the Plumb Balanced Fund and the Plumb Equity Fund provided shareholders positive returns, with the Funds up 16.01% and 21.38%, respectively, for the past 12 months. For the last three years, the average annual return has been 7.54% for the Plumb Balanced Fund and 7.84% for the Plumb Equity Fund.For the last five years, the average annual return has been 12.70% for the Plumb Balanced Fund and 14.65% for the Plumb Equity Fund. Since inception (5/24/2007), the Plumb Balanced Fund and Plumb Equity Fund have averaged annual returns of 2.72% and 1.87%, respectively. The Balanced Fund’s Gross and Net* Expense Ratio as noted in the prospectus dated August 1, 2013 are 1.48% and 1.26%, respectively. The Equity Fund’s Gross and Net* Expense Ratio as noted in the prospectus dated August 1, 2013 are 1.47% and 1.41%, respectively. Performance data quoted represents past performance and does not guarantee future results. Investment returns and principal value will fluctuate, and when sold, may be worth more or less than their original cost. Performance data current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 866-987-7888. * The Fund’s Advisor has contractually agreed to waive fees through at least July 31, 2014. The Funds’ performance should be reviewed in the light of the markets that they operate in. For the last one year, three years, and since the Funds’ inception, the U.S. stock market has had average annual returns of 21.86%, 14.66% and 5.49%, as measured by the total return of the S&P 500. The broader international markets, as measured by the MSCI EAFE Index, have averaged 14.42%, 4.01% and -2.29% during those periods, while the Barclays Capital Intermediate Government/Credit Bond Index averaged -0.13%, 3.13% and 4.63% for the same time frames. Our investment approach is to seek out good quality, growing companies trading at reasonable prices. In the Balanced Fund, we generally use fixed income investments in an attempt to moderate the volatility of the stock market and to provide an income component to our total return objective. With the low interest rate environment present since the financial crisis, it has been difficult to find attractive fixed income instruments to meet that objective. In fact, at times, the dividend yield on high quality blue-chip stocks exceeded the yield of ten-year U.S. Treasury Bonds. In this environment, we have added income generating securities that may have an equity component to the Balanced Fund’s overall asset mix. Convertible bonds, REITs, and publicly traded partnerships are examples of generally higher yielding securities that combine capital appreciation potential with the potential for high current income yields. Absolute and relative investment returns typically are influenced by the markets we operate in, our allocation to the sectors within the market, and our individual security selection. With the S&P 500 up more than 20% but the bond market 3 PLUMB FUNDS down over the last year, our fixed income exposure substantially dampened our returns. In addition, our relative overweight in the energy sector and relative underweight in the consumer discretionary sector provided a headwind to our relative returns over the last year, while our stock selection in industrials improved our relative performance. In the Plumb Equity Fund, the largest individual contributors to our investment return over the last year were Constellation Brands, Allergan, Charles Schwab, American International Group, and Walt Disney.The largest individual detractors were Ion GeoPhysical, Ansys, iShares MSCI Emerging Market ETF, Ford Motor, and TransCanada. In the Plumb Balanced Fund, the largest individual contributors to our investment return were Constellation Brands, Walt Disney, American Express, du Pont (E.I.) de Nemours, and Allergan.The largest individual detractors were Ion GeoPhysical, Ford Motor, WW Grainger, Vanguard REIT ETF, and TransCanada. Best wishes in the coming year from all of us at the Plumb Funds. Thomas G. Plumb Opinions expressed are those of Thomas Plumb and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a current prospectus. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please refer to the schedule of investments in this report for complete holdings information. Mutual fund investing involves risk. Principal loss is possible. The Funds may invest in small and mid-sized companies which involve additional risks such as limited liquidity and greater volatility. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Balanced Fund will invest in debt securities, which typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments by the Balanced Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Because the Funds may invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Funds’ 4 PLUMB FUNDS ability to sell their shares.The Funds may indirectly invest in commodities such as gold and silver, which involve additional risks, such as the possibility for substantial price fluctuations over a short period of time. The S&P 500 Index is an unmanaged market capitalization-weighted index based on the average weighted performance of 500 widely held common stocks. The Barclays Capital Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. The MSCI EAFE Index is an unmanaged market capitalization-weighted index that is designed to measure the equity market performance of developed markets, excluding the US & Canada. You cannot invest directly in an index. The Plumb Funds are distributed by Quasar Distributors, LLC. 5 PLUMB FUNDS Expense Example March 31, 2014 (Unaudited) As a shareholder of the Plumb Funds (the “Funds”), you incur ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2013 – March 31, 2014). Actual Expenses The first line of the table on the following page provides information about actual account values and actual expenses. However, the table does not include shareholder-specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table on the following page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Funds, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 6 PLUMB FUNDS Expense Example March 31, 2014 (Unaudited) (Continued) Plumb Balanced Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value October 1, 2013 to October 1, 2013 March 31, 2014 March 31, 2014 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.26%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). Plumb Equity Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value October 1, 2013 to October 1, 2013 March 31, 2014 March 31, 2014 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.41%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). 7 PLUMB FUNDS Plumb Balanced Fund (Unaudited) Comparison of Change in Value of a Hypothetical $10,000 Investment from inception of May 24, 2007 to March 31, 2014 Average Annual Rate of Return Periods ended March 31, 2014 Since Inception 1 Year 3 Year 5 Year of May 24, 2007 Plumb Balanced Fund 16.01% 7.54% 12.70% 2.72% Barclays Capital Intermediate Government/Credit Bond Index -0.13% 3.13% 4.18% 4.63% MSCI EAFE Index 14.42% 4.01% 12.65% -2.29% S&P 500 Index 21.86% 14.66% 21.16% 5.49% Blended Benchmark 13.13% 9.67% 14.42% 4.80% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-987-7888. The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of fund shares. Total return calculations reflect expense reimbursements and fee waivers. The Barclays Capital Intermediate Government/Credit Bond Index is an unmanaged index which includes nonconvertible bonds publicly issued by the U.S. government or its agencies; corporate bonds guaranteed by the U.S. government and quasi-federal corporations; and publicly issued, fixed rate, nonconvertible domestic bonds of companies in industry, public utilities, and finance. 8 PLUMB FUNDS The MSCI EAFE Index in an index intended to reflect the performance of major developed countries’ international equity markets, besides the United States and Canada. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Blended Benchmark is made up of 55% S&P 500 Index, 35% Barclays Capital Intermediate Government/Credit Bond Index, and 10% MSCI EAFE Index. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, an unmanaged index assumes no transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 9 PLUMB FUNDS Plumb Equity Fund (Unaudited) Comparison of Change in Value of a Hypothetical $10,000 Investment from inception of May 24, 2007 to March 31, 2014 Average Annual Rate of Return Periods ended March 31, 2014 Since Inception 1 Year 3 Year 5 Year of May 24, 2007 Plumb Equity Fund 21.38% 7.84% 14.65% 1.87% S&P 500 Index 21.86% 14.66% 21.16% 5.49% MSCI EAFE Index 14.42% 4.01% 12.65% -2.29% Blended Benchmark 21.13% 13.59% 20.32% 4.73% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-987-7888. The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of fund shares. Total return calculations reflect expense reimbursements and fee waivers. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The MSCI EAFE Index in an index intended to reflect the performance of major developed countries’ international equity markets, besides the United States and Canada. The Blended Benchmark is made up of 90% S&P 500 Index and 10% MSCI EAFE Index. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, an unmanaged index assumes no transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 10 PLUMB FUNDS Plumb Balanced Fund Investments by Asset Allocation as of March 31, 2014 (as a Percentage of Total Investments) (Unaudited) 11 PLUMB FUNDS Plumb Equity Fund Investments by Asset Allocation as of March 31, 2014 (as a Percentage of Total Investments) (Unaudited) 12 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2014 Shares Value COMMON STOCKS – 66.18% Air Transportation – 0.62% Delta Air Lines, Inc. $ Amusement, Gambling, and Recreation Industries – 1.69% Las Vegas Sands Corporation Beverage and Tobacco Product Manufacturing – 4.73% Constellation Brands, Inc. – Class A (a) Diageo PLC – ADR Broadcasting (except Internet) – 2.85% Liberty Interactive Corporation (a) The Walt Disney Company Chemical Manufacturing – 9.48% Abbott Laboratories AbbVie, Inc. Allergan, Inc. Church & Dwight Company, Inc. E.I. du Pont de Nemours and Company Johnson & Johnson Computer and Electronic Product Manufacturing – 6.84% Apple, Inc. Medtronic, Inc. Microchip Technology, Inc. QUALCOMM, Inc. Couriers and Messengers – 1.89% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 8.71% American Express Company Citigroup, Inc. Discover Financial Services JPMorgan Chase & Company Visa, Inc. – Class A The accompanying notes are an integral part of these financial statements. 13 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2014 (Continued)­ Shares Value COMMON STOCKS (Continued) Data Processing, Hosting, and Related Services – 1.70% Fiserv, Inc. (a) $ Electrical Equipment, Appliance, and Component Manufacturing – 1.40% Emerson Electric Company Food Manufacturing – 1.10% The Hain Celestial Group, Inc. (a) Insurance Carriers and Related Activities – 3.11% American International Group, Inc. Berkshire Hathaway, Inc. – Class B (a) Machinery Manufacturing – 1.86% General Electric Company Miscellaneous Manufacturing – 2.21% 3M Company Intuitive Surgical, Inc. (a) Other Information Services – 1.83% Google Inc. – Class A (a) Petroleum and Coal Products Manufacturing – 1.07% Chevron Corporation Pipeline Transportation – 4.02% Enbridge, Inc. (b) TransCanada Corporation (b) Professional, Scientific, and Technical Services – 1.40% Exact Sciences Corporation (a) Rail Transportation – 1.83% Kansas City Southern The accompanying notes are an integral part of these financial statements. 14 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2014 (Continued)­ Shares Value COMMON STOCKS (Continued) Rental and Leasing Services – 1.91% Ryder System, Inc. $ Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.23% The Charles Schwab Corporation Support Activities for Mining – 3.44% ConocoPhillips Schlumberger Limited (b) Transportation Equipment Manufacturing – 1.26% Ford Motor Company TOTAL COMMON STOCKS (Cost $15,035,626) EXCHANGE-TRADED FUNDS – 3.85% Funds, Trusts, and Other Financial Vehicles – 3.85% Alerian MLP ETF Schwab U.S. Small-Cap ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $1,231,531) Principal Amount CORPORATE BONDS – 28.77% Administrative and Support Services – 1.50% Dun & Bradstreet 4.375%, 12/01/2022 $ Beverage and Tobacco Product Manufacturing – 1.75% Lorillard Tobacco Company 6.875%, 05/01/2020 Broadcasting (except Internet) – 1.55% Time Warner Cable, Inc. 4.000%, 09/01/2021 The accompanying notes are an integral part of these financial statements. 15 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2014 (Continued)­ Principal Amount Value CORPORATE BONDS (Continued) Computer and Electronic Product Manufacturing – 1.58% Nokia Corporation 5.375%, 05/15/2019 (b) $ $ Credit Intermediation and Related Activities – 6.26% Bank of America Corporation 5.000%, 05/10/2030 (c) General Electric Capital Corporation 1.375%, 08/01/2017 (c) Wells Fargo & Company 7.980%, 03/29/2049 (c) Zions Bancorporation 3.700%, 02/15/2018 Funds, Trusts, and Other Financial Vehicles – 3.13% Health Care Property Investors, Inc. 6.000%, 03/01/2015 Senior Housing Properties Trust 4.300%, 01/15/2016 Health and Personal Care Stores – 1.00% CVS Pass-Through Trust 6.943%, 01/10/2030 Merchant Wholesalers, Durable Goods – 1.63% Ingram Micro, Inc. 5.250%, 09/01/2017 Oil and Gas Extraction – 4.75% Petrobras International Finance Company 3.500%, 02/06/2017 (b) Petrohawk Energy Corporation 7.250%, 08/15/2018 Plains Exploration & Production Company 6.625%, 05/01/2021 The accompanying notes are an integral part of these financial statements. 16 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2014 (Continued)­ Principal Amount Value CORPORATE BONDS (Continued) Pipeline Transportation – 1.11% Copano Energy, LLC 7.125%, 04/01/2021 $ $ Professional, Scientific, and Technical Services – 1.57% Affiliated Computer Services 5.200%, 06/01/2015 Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 2.94% The Goldman Sachs Group, Inc. 3.000%, 10/30/2027 (c) Morgan Stanley 5.000%, 10/15/2030 (c) TOTAL CORPORATE BONDS (Cost $9,394,871) Shares SHORT-TERM INVESTMENTS – 0.77% Money Market Funds – 0.77% STIT-STIC Prime Portfolio 0.019% – Institutional Class (c) TOTAL SHORT-TERM INVESTMENTS (Cost $258,665) Total Investments (Cost $25,920,693) – 99.57% Other Assets in Excess of Liabilities – 0.43% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depositary Receipt (a) Non-income producing security. (b) Foreign-issued security. Total foreign concentration was as follows: Cayman Islands 1.52%, Canada 4.02%, Curacao 1.75%, Finland 1.58%. (c) Variable rate security. The rate listed is as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 17 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – March 31, 2014 Shares Value COMMON STOCKS – 97.18% Air Transportation – 0.88% Delta Air Lines, Inc. $ Amusement, Gambling, and Recreation Industries – 2.26% Las Vegas Sands Corporation Beverage and Tobacco Product Manufacturing – 8.46% Brown-Forman Corporation – Class B Constellation Brands, Inc. – Class A (a) Diageo PLC – ADR Broadcasting (except Internet) – 5.75% Liberty Interactive Corporation (a) Sirius XM Radio, Inc. (a) The Walt Disney Company Chemical Manufacturing – 12.59% Abbott Laboratories Allergan, Inc. Church & Dwight Company, Inc. E.I. du Pont de Nemours and Company Johnson & Johnson Computer and Electronic Product Manufacturing – 9.49% Apple, Inc. Medtronic, Inc. Microchip Technology, Inc. QUALCOMM, Inc. Couriers and Messengers – 2.69% United Parcel Service, Inc. – Class B The accompanying notes are an integral part of these financial statements. 18 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – March 31, 2014 (Continued)­ Shares Value COMMON STOCKS (Continued) Credit Intermediation and Related Activities – 13.14% American Express Company $ Citigroup, Inc. Discover Financial Services JPMorgan Chase & Company Visa, Inc. – Class A Data Processing, Hosting, and Related Services – 2.41% Fiserv, Inc. (a) Food Manufacturing – 2.90% Annie’s Inc. (a) The Hain Celestial Group, Inc. (a) Insurance Carriers and Related Activities – 3.98% American International Group, Inc. Berkshire Hathaway, Inc. – Class B (a) Machinery Manufacturing – 2.75% General Electric Company Miscellaneous Manufacturing – 2.33% Intuitive Surgical, Inc. (a) Oil and Gas Extraction – 2.29% Phillips 66 Other Information Services – 2.84% Google Inc. – Class A (a) Pipeline Transportation – 5.03% Enbridge, Inc. (b) TransCanada Corporation (b) The accompanying notes are an integral part of these financial statements. 19 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – March 31, 2014 (Continued)­ Shares Value COMMON STOCKS (Continued) Professional, Scientific, and Technical Services – 2.71% Exact Sciences Corporation (a) $ Rail Transportation – 2.60% Kansas City Southern Rental and Leasing Services – 2.55% Ryder System, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.97% The Charles Schwab Corporation Support Activities for Mining – 5.37% ConocoPhillips Schlumberger Limited (b) Transportation Equipment Manufacturing – 2.19% Ford Motor Company TOTAL COMMON STOCKS (Cost $15,924,654) EXCHANGE-TRADED FUNDS – 2.28% Funds, Trusts, and Other Financial Vehicles – 2.28% Schwab U.S. Small-Cap ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $459,605) The accompanying notes are an integral part of these financial statements. 20 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – March 31, 2014 (Continued)­ Shares Value SHORT-TERM INVESTMENTS – 0.63% Money Market Funds – 0.63% STIT-STIC Prime Portfolio 0.019% – Institutional Class (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $149,404) Total Investments (Cost $16,533,663) – 100.09% Liabilities in Excess of Other Assets – (0.09)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depositary Receipt (a) Non-income producing security. (b) Foreign-issued security. Total foreign concentration was as follows: Canada 5.03%, Curacao 2.98%. (c) Variable rate security. The rate listed is as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 21 PLUMB FUNDS Statements of Assets and Liabilities March 31, 2014 Plumb Plumb Balanced Equity Fund Fund Assets Investments, at value* $ $ Dividends and interest receivable Receivable for fund shares sold Prepaid assets Total Assets Liabilities Payable for fund shares redeemed — Accrued distribution fee Payable to Advisor (a) Administrative & accounting services fee payable (a) Payable to directors Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid in capital $ $ Accumulated undistributed net investment income Accumulated net realized loss ) ) Net unrealized appreciation on investments Net Assets $ $ Capital shares outstanding, $0.001 par value (200 million shares issued each) Net asset value, offering and redemption price per share $ $ * Cost of Investments $ $ (a) See Note 4 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 22 PLUMB FUNDS Statements of Operations For the Fiscal Year Ended March 31, 2014 Plumb Plumb Balanced Equity Fund Fund Investment Income: Dividends (Net of foreign withholding taxes of $6,057 and $5,516, respectively) $ $ Interest Total Investment Income Expenses: Investment Advisor’s fee (a) Distribution fees Administrative & accounting service fees (a) Legal fees Administration fee Transfer agent fees and expenses Fund accounting fees Registration fees Director fees and expenses Audit and tax fees Custody fees Insurance expense Printing and mailing expense Total expenses before waiver Less:Fees waived/reimbursed by Advisor (a) ) ) Net expenses Net Investment Income Realized and Unrealized Gain: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ (a) See Note 4 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 23 PLUMB FUNDS Plumb Balanced Fund Statements of Changes in Net Assets For the For the Year Ended Year Ended March 31, March 31, Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Dividends And Distributions To Shareholders: Net investment income ) ) Total dividends and distributions ) ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of year End of year* $ $ * Including accumulated undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net decrease ) ) The accompanying notes are an integral part of these financial statements. 24 PLUMB FUNDS Plumb Equity Fund Statements of Changes in Net Assets For the For the Year Ended Year Ended March 31, March 31, Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments and options ) Net increase (decrease) in net assets resulting from operations ) Dividends And Distributions To Shareholders: Net investment income ) ) Total dividends and distributions ) ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of year End of year* $ $ * Including accumulated undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net decrease ) ) The accompanying notes are an integral part of these financial statements. 25 PLUMB FUNDS Plumb Balanced Fund Financial Highlights For the Years Ended March 31, Per share operating performance (For a share outstanding throughout the period) Net asset value, beginning of year $ Operations: Net investment income(1) Net realized and unrealized gain (loss) ) Total from investment operations Dividends and distributions to shareholders: Dividends from net investment income ) Total dividends and distributions ) Change in net asset value for the year ) Net asset value, end of year $ Total return(2) % The accompanying notes are an integral part of these financial statements. 26 PLUMB FUNDS Plumb Balanced Fund Financial Highlights (Continued) For the Years Ended March 31, Ratios / supplemental data Net assets, end of year (000) $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers % After expense reimbursement and waivers(3) % Ratio of net investment income to average net assets: After expense reimbursement and waivers(3) % Portfolio turnover rate 46
